EXHIBIT 10.1

 

LOGO [g17969img_17969.jpg]

 

February 17, 2005

 

Peter L. Lynch

Chief Executive Officer

Winn-Dixie Stores, Inc.

5050 Edgewood Court

Jacksonville, Florida 32254-3699

 

Re: Retention Bonus

 

Dear Peter:

 

I am pleased to have this opportunity to thank you for your efforts so far on
behalf of Winn-Dixie Stores, Inc. (the “Company”). The purpose of this letter
agreement is to set forth the terms and conditions under which the Company will
make a payment to you that is designed to further ensure your continued service
to the Company at least through December 31, 2005.

 

Subject to the terms and conditions described below, on or as soon as
practicable (but in any event within five days) after the date you countersign
and return this letter agreement, the Company will pay to you $1,500,000, net of
any taxes that must be withheld pursuant to applicable law (the “Retention
Bonus”). The Retention Bonus is not subject to forfeiture, with one exception:
if your employment with the Company is terminated on or before December 31, 2005
either by the Company with “Cause” or by you without “Good Reason” and other
than for “Disability” (in each case, within the meaning of our Employment
Agreement dated December 9, 2004, as it may be amended (the “Employment
Agreement”)), you must repay the Retention Bonus to the Company, without
interest, as soon as practicable (but in any event within five days) after the
date of such termination of employment. Any such repayment obligation shall
lapse upon a “Change in Control of the Company” (within the meaning of the
Employment Agreement).

 

Given the unique nature of the Retention Bonus, except as otherwise required by
law, the Retention Bonus will not be taken into account in determining benefits
under any Company benefit plan, program, or agreement in which you participate
or are covered. Of course, notwithstanding the preceding sentence, the Retention
Bonus shall not be to any extent in lieu of payments or benefits to which you
are or may become entitled pursuant to the Employment Agreement, and neither the
payment of the Retention Bonus nor the terms of this letter agreement should be
construed to give you any right to be retained in the employment of the Company
beyond those expressly set forth in the Employment Agreement. This letter
agreement shall be binding upon our respective heirs, executors, administrators
and successors, but our respective rights and obligations hereunder shall not
otherwise be transferable or assignable.



--------------------------------------------------------------------------------

If you agree that this letter agreement sets forth our mutual understanding with
regard to the subject matter hereof, please sign two copies of this letter
agreement where indicated below and return one executed copy to me. Of course,
if you have any questions regarding the matters covered by this letter
agreement, please contact me directly to discuss them.

 

Peter, I want to thank you again personally for all of your efforts on behalf of
the Company. It has been a pleasure working with you so far, and I look forward
to a long relationship.

 

WINN-DIXIE STORES, INC.

By:

 

/s/ H. Jay Skelton

--------------------------------------------------------------------------------

   

H. Jay Skelton, Chairman of the Board

of Directors

 

ACKNOWLEDGED AND AGREED

/s/ Peter L. Lynch

--------------------------------------------------------------------------------

Peter L. Lynch